DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
This action is written in response to applicant’s correspondence received December 8, 2020.  Claims 3-32 are currently pending and under examination.  

Terminal Disclaimer
The terminal disclaimers filed on December 14, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/915,020, 15/947,680, 15/947,700, 15/947,718, 15/959,715, 15/959,735, 15/959,762, 15/959,782, 15/959,802, 15/965,598, 15/965,603, 15/981,807, 15/981,808, 15/981,809, 16/136,159, 16/136,165, 16/136,168, 16/136,175, 16/276,361, 16/276,365, 16/276,368, 16/276,374, 16/385,360, 16/385,383, 16/825,807, 16/859,182, 16/898,161, 16/898,186, 16/898,197, 16/935,007, 16/935,011, 16/935,016, 16/935,023, 17/079,070, 17/084,020, 17/084,023, 17/102,031, 17/102,050, 17/102,059, US 10000772, US 10113167, US 10227611, US 10266850, US 10301651, US 10308961, US 10337029, US 10351878, US 10358658, US 10358659, US 10385360, US 10400253, US 10407697, US 10415061, US 10421980, US 10428352, US 10443076, US 10487341, US 10513712, US 10519467, US 10526619, US 10533190, US 10550407, US 10563227, US 10570419, US 10577631, US 10597680, US 10612045, US 10626419, US 10640791, US 10669560, US 10676759, US 10752920, US 10774344, and US 10793878 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Double Patenting
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
In the instant case, claim 4 recites “The composition of claim 3, wherein the targeter-RNA and the activator-RNA are not covalently linked to one another by intervening nucleotides. “ Claim 5 recites “The composition of claim 3, wherein the targeter-RNA and the activator-RNA are two separate RNA molecules.” However, the limitation of claim 4 is met if and only if the limitation of claim 5 is met. Accordingly, the claims are so close in content that they cover the same thing despite a slight different in wording.
Applicant is advised that should claim 24 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof based on the same reasoning.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3-11, 13-19, 22-30, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siksnys (WO 2013/141680, priority to March 23, 2012) in view of Good (Good et al. (2011) Frontiers in Microbiology, 2(185):pages 1-11) and Deltcheva (Deltcheva et al. (2011) Nature, 471:602-607 and supplementary data).
Siksnys teaches a method for site-specific cleavage of a target DNA molecule comprising a target sequence in vitro (page 23, lines 31-35). Siksnys teaches making a composition comprising a Cas9-crRNA complex (i.e. Type II Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-CRISPR-associated (Cas) (CRISPR-Cas) system) by combining a Streptococcus thermophilus Cas9 protein with (i) a CRISPR RNA transcript (i.e. targeter-RNA that hybridizes with the target sequence), and (ii) a tracrRNA (i.e. an activator-RNA that hybridizes with the targeter-RNA to form a double-stranded RNA duplex of a protein-binding segment) to form a composition comprising a protein-RNA complex (page 23, lines 16-30). Siksnys teaches that the crRNA forms a complex with the Cas9 protein (page 23, lines 16-30). Siksnys teaches that the crRNA is engineered 
Siksnys also teaches wherein a plasmid encoding the Cas9 protein is introduced into a microorganism (i.e. a cell) (see claim 17 Siksnys teaches wherein the cleavage occurs in vivo (see claim 29) and therefore teaches wherein the target DNA is inside of a cell. Siksnys further teaches wherein a plasmid comprising a CRISPR locus is introduced into a bacterial cell and provided immunity against plasmid transformation (see page 5, lines 1-8), and therefore teaches wherein a target DNA is inside of a cell to which a plasmid encoding the Cas9 polypeptide has been introduced.

Siksnys does not explicitly teach wherein the tracrRNA (i.e. activator-RNA) “comprises one or more of: a non-natural internucleoside linkage, a nucleic acid mimetic, and modified sugar moiety, and a modified nucleobase”.
However, Good describes how RNA silencing is widespread in nature and involves transcripts that are termed non-coding regulatory RNAs or antisense RNA (page 1, column 1, paragraph 1). Good teaches that RNA-silencing involves a combination of repression of initiation and transcript decay and natural antisense transcripts have additional confirmed functional roles in transcription termination, co-degradation, transcriptional interference, and enhanced stability of their respective target transcripts (page 1, column 2, paragraph 1). Good further recognizes that the clustered regularly inter-spaced short palindromic repeats (CRISPR) mechanism represents an additional RNA-silencing mechanism that provides acquired resistance against bacteriophage and involves RNA-mediated destruction of phage transcripts (page 1, column 2, paragraph 1 and page 3, column 1, paragraph 2). Good further discusses the practical benefit of synthetic RNA silencing (page 3, column 1, paragraph 3) but recognizes the need for efficient delivery and stabilizing structures that limit nuclease decay in cells (page 3, column 1, paragraph 4). Accordingly, Good 

Regarding the tracrRNA, Siksnys teaches that the tracrRNA is required for crRNA maturation in Type II CRISPR systems (page 4, lines 19-20) and further that the tracrRNA comprises an anti-repeat sequence, whereas the crRNA comprises a repeat sequence (page 22, lines 6-10), and therefore teaches that the tracrRNA comprises a complementary/antisense sequence to the crRNA repeat. However, to the extent that the antisense relationship between the tracrRNA and the crRNA is not so explicitly stated in Siksnys, Deltcheva similarly teaches that the tracrRNA directs the maturation of crRNAs (abstract). During this maturation process, Siksnys clearly illustrates the hybridization that occurs between the tracrRNA and the crRNA (see Figure 1, Figure 4, and Supplementary Figure 5). Deltcheva further teaches that the tracrRNA is rapidly processed and characterizes the 89 nt form of the tracrRNA as the least stable form (see Supplementary Figure 4).



	
Regarding claim 14, the teachings of Siksnys, Good, and Deltcheva are discussed above as applied to claim 3. In addition, the presence of a Cas9 protein in the composition of Siksnys comprising the Cas9-crRNA cleavage complex is further discussed above as applied to claim 3.



Regarding claims 6-8 and 26-28, the obviousness of modifying the tracrRNA to comprise a phosphorothioate morpholino oligomer (PMO) modification (i.e. a non-natural internucleoside linkage and a modified sugar moiety) is discussed above as applied to claim 3.

Regarding claims 9 and 29, Siksnys teaches wherein the spacer sequence is 20 nt in length (page 3, lines 10-14), and therefore teaches wherein the nucleotide sequence that is complementary to the target sequence is 15-25 nucleotides long.

Regarding claim 10 and the recitation "wherein the targeter-RNA comprises one or more of: a non-natural internucleoside linkage, a nucleic acid mimetic, a modified sugar moiety, and a modified nucleobase.” the obviousness of modifying the tracrRNA of Siksnys to comprise a phosphorothioate, PNA, or PMO into the tracrRNA is discussed above as applied to claim 3. It further would have been obvious to have modified the crRNA (i.e. targeter-RNA) in the same way and for the same reasons as it would have been obvious to have modified the tracr RNA as discussed above.

Regarding claims 11 and 30, Good further teaches wherein that bacterial barriers can be overcome by conjugating the oligomers to cell entry peptides (i.e. a heterologous moiety), which are typically cationic (page 3, column 2, paragraph 2).
It would have been obvious to have modified the tracrRNA by conjugating the tracrRNA to a cell entry peptide because it would have merely amounted to an improvement to a similar 

Regarding claims 13 and 32, Siksnys does not teach wherein the tracrRNA comprises SEQ ID NO 432, which comprises SEQ ID NO: 441. 
However, the teachings of Deltcheva are discussed above. Deltcheva similarly teaches that csn1 (i.e. Cas9), crRNA, and tracrRNA in S. pyogenes protect S. pyogenes against prophage-derived DNA (see abstract). Deltcheva teaches that an 89 nucleotide wild-type tracrRNA sequence from S. pyogenes was known (see Supplementary Figure SA), which comprises instant SEQ ID NO 432. Deltcheva further teaches that the CRISPR-Cas9 systems are structurally similarly between S. pyogenes and S. thermophilus (compare Figure 1 and Supplementary Figure 14) and further that there is significant homology between the tracrRNA sequences from different species with the highest degree of similarity being observed between S. pyogenes and S. thermophilus (see Supplementary Figure 11).
It would have been obvious to one of ordinary skill in the art to have modified the method of the Siksnys by using the CRISPR-Cas9 system from other species because it would have merely amounted to a simple substitution of one known Type II CRISPR-Cas9 system for another. Once it was demonstrated that S. thermophilus Cas9-crRNA complex as described by Siksnys could cleave DNA in vitro one of ordinary skill in the art would have been motivated to use Cas9-crRNA systems from other bacterial species. If view of the structural and functional similarities between the Type II CRISPR-Cas9 systems from S. thermophilus and S. pyogenes, one of ordinary skill in the art would have had a reasonable expectation of success to have performed the method of Siksnys and the 
 
Regarding claim 15, Siksnys teaches wherein the composition comprises the Cas9 protein and the DNA targeting RNA, which inherently comprises the tracrRNA as discussed above as applied to claim 3.

Regarding claims 16 and 17, Siksnys teaches wherein the Cas9 protein comprises a mutation in a RuvC and/or an HNH domain (abstract).

Regarding claims 18 and 19, Siksnys teaches wherein the Cas9 comprises a C-terminal 6xHis tag (page 24, lines 16-20) (i.e. a heterologous polypeptide).

Regarding claims 22 and 23, Siksnys does not teach wherein the Cas9 protein is an S. pyogenes Cas9.
However, the obviousness of substituting the S. thermophilus Cas9 protein of Siksnys with the S. pyogenes Cas9 protein as described by Siksnys is discussed above as applied to claims 13 and 32.

Claims 12 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siksnys (WO 2013/141680, priority to March 23, 2012) in view of Good (Good et al. (2011) Frontiers in Microbiology, 2(185):pages 1-11) and Deltcheva (Deltcheva et al. (2011) Nature, 471:602-607 and supplementary data), as applied to claims 3 and 14 above, and further in view of Bennett (US 7,745,609).
The teachings of Siksnys, Good, and Deltcheva are discussed above.

However, Bennett similarly discusses anti-sense oligonucleotides for modulating gene expression in a cell (abstract). Bennett teaches that such antisense oligonucleotides comprise modifications that are preferred over native forms because of desirable properties such as, for example, enhanced activity, cellular distribution, or cellular uptake of the oligonucleotide (column 17, lines 41-46). Bennett teaches that such conjugates include cholesterol, lipids, phospholipids, biotin, phenazine, folate, phenathridine, anthraquinone, acridine, fluorosceins, rhodamines, coumarins, and dyes (column 17, lines 53-56).
It would have been obvious to one of ordinary skill in the art to have modified the single molecule DNA-targeting RNA to additionally comprise a modified sugar moiety as described by Bennett because it would have merely amounted to a simple substitution of known sugar moieties according to known methods to yield predictable results. The obviousness of applying known modifications to the tracrRNA to achieve art-recognized advantages that were predictable is discussed above as applied to claim 3. Bennett expands upon the teachings of Good by describing additional known modifications to antisense oligonucleotides for additional advantages such as enhanced cellular distribution or cellular uptake, as discussed above. Accordingly, it follows that one of ordinary skill in the art would have been further motivated to have modified the tracrRNA to further comprise a modification as described by Bennett for the advantages described by Bennett.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siksnys (WO 2013/141680, priority to March 23, 2012) in view of Good (Good et al. (2011) Frontiers in Microbiology, 2(185):pages 1-11) and Deltcheva (Deltcheva et al. (2011) Nature, 471:602-607 and supplementary data), as applied to claim 14 above, and further in view of Gustafsson (Gustafsson etal. (2004) Trends in Biotechnology, 22(7):346-353).
The teachings of Siksnys, Good, and Deltcheva are discussed above.

However, codon optimization was well-known in the art and one of ordinary skill in the art as discussed by Gustafsson (see Table 1). Gustafsson teaches that the DNA sequence used to encode a protein in one organism is often quite different from the sequence that would be used to encode the same protein in another organism (see page 346, column 2, paragraph 1). Gustafsson also teaches that the more codons that a gene contains that are rarely used in the expression host, the less likely it is that the heterologous protein will be expressed at reasonable levels. Accordingly, Gustafsson teaches that a common strategy is to optimized the codons encoding the heterologous protein by replacing rare codons in the target gene with ones that more closely reflect the codon usage of the host without modifying the amino acid sequence of the encoded protein (see page 348, column 2, paragraph 5), which routinely results in substantial improvements in protein yield (see Table 1). Gustafsson teaches wherein this technique has been applied for bacterial expression of heterologous proteins (page 346, column 1, paragraph 1).
It would have been obvious to one of ordinary skill in the art to have codon-optimized the Cas9 coding sequence for expression in a different bacterial cell thereby replacing one or more codons with one or more different codons encoding the same amino acid for the advantage of enhancing the expression of the Cas9 protein in the heterologous bacterial cell.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siksnys (WO 2013/141680, priority to March 23, 2012) in view of Good (Good et al. (2011) Frontiers in Microbiology, 2(185):pages 1-11) and Deltcheva (Deltcheva et al. (2011) Nature, 471:602-607 and , as applied to claim 14 above, and further in view of Voytas (US 2011/0145940).
The teachings of Siksnys, Good, and Deltcheva are discussed above.
Regarding claim 21, Siksnys, Good, and Deltcheva do not teach wherein the composition comprises a nucleic acid encoding the Cas9 protein, which is a cosmid, a minicircle, a phage, or a viral vector.
However, Voytas similarly teaches materials and methods to achieve target DNA cleavage (abstract). Voytas describes wherein such nucleases are encoded by a vector, which are used for delivery to a target cell ([0081]). Voytas teaches that such recombinant nucleic acid constructs include plasmid, phage, cosmid, or viral vectors ([0088]).
 Accordingly, it would have obvious to one of ordinary skill in the art to have modified the composition of Siksnys comprising the crRNA and tracrRNA to comprise a nucleic acid such as a cosmid, phage, or viral vector encoding the Cas9 for the advantage of specifically delivering the composition to a cell to target and cleave a target DNA in the cell.

Claims 3-11, 13-17, 22-30, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siksnys (US 9,637,739, priority to March 23, 2012) in view of Good (Good et al. (2011) Frontiers in Microbiology, 2(185):pages 1-11) and Deltcheva (Deltcheva et al. (2011) Nature, 471:602-607 and supplementary data).
Siksnys teaches a method for site-specific modification of a target DNA molecule, the method comprising assembling a recombinant Cas9-crRNA complex in vitro by combining a Cas9 protein, an engineered crRNA, and a tracrRNA in a composition under conditions suitable for formation of the complex and contacting a target DNA molecule with the recombinant Cas9-crRNA complex, wherein the engineered crRNA is capable of universal targeting and programmed to guide the recombinant Cas9-crRNA complex to a region comprising a site in the target DNA molecule, 
Siksnys does not explicitly teach wherein the tracrRNA “comprises one or more of: a non-natural internucleoside linkage, a nucleic acid mimetic, and modified sugar moiety, and a modified nucleobase”.
However, the teachings of Good and Deltcheva are discussed above.
It would have been obvious to one of ordinary skill in the art to have modified the method of Siksnys by specifically modifying the tracrRNA to comprise phosphorothioate, PNA, or PMO for the same reasons as discussed above as applied to claim 3 in view of Good and Deltcheva.
To the extent that Siksnys does not teach that the Cas9-crRNA complex additionally comprises the tracrRNA, it is inherent to the method of Siksnys that includes the combining of Cas9, crRNA, and tracrRNA and results in Cas9-crRNA complex cleavage of the target DNA molecule that the Cas9-crRNA complex additionally comprised the tracrRNA for the same reasons as discussed above as applied to claim 3. The fact that the presence of the tracrRNA in the Cas9-crRNA cleavage complex was not recognized in the method of Siksnys is not sufficient to distinguish the claim from the method of Siksnys.

Regarding claim 14, the teachings of Siksnys, Good, and Deltcheva are discussed above as applied to claim 3. In addition, the presence of a Cas9 protein in the composition of Siksnys comprising the Cas9-crRNA cleavage complex is further discussed above as applied to claim 3.

Regarding claims 4, 5, 24, and 25, Siksnys describes the combining of Cas9, crRNA (i.e. targeter-RNA), and tracrRNA (i.e. activator-RNA) (see claim 1), and therefore refers to them as separate molecular, which are not covalently linked to one another by intervening nucleotides.

Regarding claims 6-8 and 26-28, the obviousness of modifying the tracrRNA to comprise a phosphorothioate morpholino oligomer (PMO) modification (i.e. a non-natural internucleoside linkage and a modified sugar moiety) is discussed above as applied to claim 3.

Regarding claims 9 and 29, Siksnys teaches wherein the nucleotide sequence that is complementary to the target sequence of the target DNA is about 20 nucleotides (see claim 2).

Regarding claim 10 and the recitation "wherein the targeter-RNA comprises one or more of: a non-natural internucleoside linkage, a nucleic acid mimetic, a modified sugar moiety, and a modified nucleobase.” the obviousness of modifying the tracrRNA of Siksnys to comprise a phosphorothioate, PNA, or PMO into the tracrRNA is discussed above as applied to claim 3. It further would have been obvious to have modified the crRNA (i.e. targeter-RNA) in the same way and for the same reasons as it would have been obvious to have modified the tracr RNA as discussed above.

Regarding claims 11 and 30, Good further teaches wherein that bacterial barriers can be overcome by conjugating the oligomers to cell entry peptides (i.e. a heterologous moiety), which are typically cationic (page 3, column 2, paragraph 2).
In addition, Deltcheva provides an illustration of the interaction between the tracrRNA and Csn1 (i.e. Cas9) (see Figure 4). Deltcheva illustrates that the Cas9 is capable of interacting with an immature tracrRNA that is subsequently processed by cleavage into a mature form (see Figure 4). This illustrates Cas9 is capable of interacting with a mature tracrRNA that is covalently linked to an additional moiety such as a RNA hairpin structure.


Regarding claims 13 and 32, Siksnys does not teach wherein the tracrRNA comprises SEQ ID NO 432, which comprises SEQ ID NO: 441. 
However, the teachings of Deltcheva are discussed above. Deltcheva similarly teaches that csn1 (i.e. Cas9), crRNA, and tracrRNA in S. pyogenes protect S. pyogenes against prophage-derived DNA (see abstract). Deltcheva teaches that an 89 nucleotide wild-type tracrRNA sequence from S. pyogenes was known (see Supplementary Figure SA), which comprises instant SEQ ID NO 432 and instant SEQ ID NO 397. Deltcheva further teaches that the CRISPR-Cas9 systems are structurally similarly between S. pyogenes and S. thermophilus (compare Figure 1 and Supplementary Figure 14) and further that there is significant homology between the tracrRNA sequences from different species with the highest degree of similarity being observed between S. pyogenes and S. thermophilus (see Supplementary Figure 11).
It would have been obvious to one of ordinary skill in the art to have modified the method of the Siksnys by using the CRISPR-Cas9 system from other species because it would have merely amounted to a simple substitution of one known Type II CRISPR-Cas9 system for another. Once it was demonstrated that S. thermophilus Cas9-crRNA complex as described by Siksnys could cleave 

Regarding claim 15, Siksnys teaches wherein the composition comprises the Cas9 protein and the DNA targeting RNA, which inherently comprises the tracrRNA as discussed above as applied to claim 3.

Regarding claims 16 and 17, Siksnys teaches wherein the Cas9 protein comprises a mutation in a RuvC and/or an HNH domain (see claim 14).

Regarding claims 22 and 23, Siksnys does not teach wherein the Cas9 protein is an S. pyogenes Cas9.
However, the obviousness of substituting the S. thermophilus Cas9 protein of Siksnys with the S. pyogenes Cas9 protein as described by Siksnys is discussed above as applied to claims 13 and 32.

Claims 12 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siksnys (US 9,637,739, priority to March 23, 2012) in view of Good (Good et al. (2011) Frontiers in Microbiology, 2(185):pages 1-11) and Deltcheva (Deltcheva et al. (2011) Nature, 471:602-607 and supplementary data), as applied to claims 3 and 17 above, and further in view of Bennett (US 7,745,609).

Siksnys’ claims, Good, and Deltcheva do not teach the limitation of claims 11 and 26.
However, the teachings of Bennett are discussed above.
It would have been obvious to one of ordinary skill in the art to have modified the method of Siksnys in further view of Bennett thereby arriving at claims 11 and 26 for the same reasons as discussed above.

Claims 18, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siksnys (US 9,637,739, priority to March 23, 2012) in view of Good (Good et al. (2011) Frontiers in Microbiology, 2(185):pages 1-11) and Deltcheva (Deltcheva et al. (2011) Nature, 471:602-607 and supplementary data), as applied to claims 3 and 17 above, and further in view of Voytas (US 2011/0145940).
The teachings of Siksnys, Good, and Deltcheva are discussed above.
Regarding claims 18 and 19, Siksnys’ claims do not teach wherein the Cas9 polypeptide further comprises a heterologous moiety.
However, Siksnys does teach wherein the Cas9 protein is isolated from a microorganism in which a plasmid encoding the Cas9 protein was introduced (see claims 17-19).
In addition, Voytas similarly describes methods for specifically editing a target DNA by using targeting endonucleases such as transcription activator-like effectors (abstract). Zhang specifically teaches wherein the expressed polypeptide may containg a tag to facilitate manipulation, purification, or localization of the expressed polypeptide ([0096]). Voytas specifically teaches wherein the effector protein comprises a hexahistidine or a FLAG epitope useful for facilitating purification (column 30, lines 1-6).
It would have been obvious to one of ordinary skill in the art to have modified the Cas9 polypeptide to comprise an affinity purification tag such as hexahistidine or FLAG for the advantage 

Regarding claim 21, Siksnys, Good, and Deltcheva do not teach wherein the composition comprises a nucleic acid encoding the Cas9 protein, which is a cosmid, a minicircle, a phage, or a viral vector.
However, Voytas similarly teaches materials and methods to achieve target DNA cleavage (abstract). Voytas describes wherein such nucleases are encoded by a vector, which are used for delivery to a target cell ([0081]). Voytas teaches that such recombinant nucleic acid constructs include plasmid, phage, cosmid, or viral vectors ([0088]).
 Accordingly, it would have obvious to one of ordinary skill in the art to have modified the composition of Siksnys comprising the crRNA and tracrRNA to comprise a nucleic acid such as a cosmid, phage, or viral vector encoding the Cas9 for the advantage of specifically delivering the composition to a cell to target and cleave a target DNA in the cell.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siksnys (US 9,637,739, priority to March 23, 2012) in view of Good (Good et al. (2011) Frontiers in Microbiology, 2(185):pages 1-11) and Deltcheva (Deltcheva et al. (2011) Nature, 471:602-607 and supplementary data), and Sontheimer (US 2010/0076057), as applied to claims 15 and 30 above, and further in view of Gustafsson (Gustafsson etal. (2004) Trends in Biotechnology, 22(7):346-353).
The teachings of Siksnys, Good, Deltcheva, and Sontheimer are discussed above as applied to claim 14.

However, the teachings of Gustafsson are discussed above as applied to claim 20.
It would have been obvious to one of ordinary skill in the art to have modified the method of Siksnys in further view of Gustafsson thereby arriving at claim 20 for the same reasons as discussed above.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
February 26, 2021